Citation Nr: 1722741	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-05 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In August 2016, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2015).


FINDINGS OF FACT

1.  The Veteran served at the Ubon Air Base in Thailand during the Vietnam War 

2.  The Veteran's duties at Ubon Air Base placed him on or near the perimeter of the base. 

3.  The Veteran has diabetes mellitus as a result of his service.


CONCLUSION OF LAW

Diabetes mellitus, type 2 was incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection is warranted for diabetes mellitus, type 2.  During his hearing, held in August 2016, the Veteran testified that during service he was stationed at Ubon Air Base in Thailand, during which time he performed firefighting duties that took him near the base perimeter.  More specifically, he testified that he often went on patrols while on stand-by to watch for brush fires and chemical spills, near the perimeter of the base.  He stated that he often went to the end of the flight line, which was near the perimeter of the base.  He stated that his duties took him near the perimeter "more than 50 percent of the time."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116 (f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e) (emphasis added).  

VA has extend the presumption of exposure to Agent Orange to Vietnam-era veterans who served in Thailand at certain designated bases, to include the Ubon Royal Thai Air Force Base, and whose duties placed him or her on or near the perimeter of the base, where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, IV.ii.1.H.5.b. 

For Air Force veterans, VA will examine the record for evidence indicating duties near the base perimeter, and give high probative value to service as a security policeman, security patrol dog handler, a member of the security police squadron, or duties otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  Id.  

The Veteran's discharge (DD Form 214) shows that he served in the Air Force, and that his primary specialty was fire protection specialist.  He had four years of foreign and/or sea service.  

The Veteran's personnel file includes a performance report (AF Form 910), covering the period between November 1972 and  November 1973, which indicates the following: the Veteran's unit was the 8th Civil Engineering Squadron, Ubon Airfield, Thailand (PACAF).  He performed duties as a fire protection specialist that included driving and operating all types of firefighting vehicles, structural and crash.  He responded with his vehicle and crew to all emergencies, and assists in rescuing personnel and extinguishing fires.  A technical sergeant commented that he had witnessed the Veteran performing his duties, that the Veteran could always be depended upon whenever a crisis demanded, and that the Veteran has shown a thorough understanding of the mission of the fire rescue service during various ground emergencies.   

The Veteran's service treatment records do not show any treatment, complaints, or diagnoses.  A separation examination report is not of record.  As for the post-service medical evidence, it includes treatment reports, dated in 2010, which note that the Veteran has diabetes mellitus, type 2.  There is a notation in a 2010 report that the Veteran has a 5-year history of diabetes.  

A "Memorandum for the Record" on herbicide use in Thailand during the Vietnam Era is of record, which states inter alia: the Department of Defense (DoD) reported that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964, and specifically identified that location as the Pranburi Military Reservation.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  While the Thailand CHECO (Contemporary Historical Examination of Current Operations) Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.

The Board finds that service connection for diabetes mellitus, type 2, is warranted.  As an initial matter, a review of the February 2013 Statement of the Case indicates that the RO may not have correctly applied the regulations and provisions for veterans who served at certain locations in Thailand, to include Ubon Air Field.  Specifically, the RO did not discuss the Veteran's assertions, or the evidence, as to whether or not his duties "placed him or her on or near the perimeter of the base."  See M21-1MR, IV.ii.1.H.5.b.  In this regard, the Veteran is shown to have served as a fire protection specialist at the Royal Thai Air Force Base in Ubon.  His personnel file contains evidence that he performed duties as a fire protection specialist that included driving and operating all types of firefighting vehicles, and that he responded with to all emergencies, and assisted in rescuing personnel and extinguishing fires.  The Board notes that the Veteran's August 2016 testimony was not of record at the time of the RO's decision.  Given the foregoing evidence, the Veteran's claim that his duties required him to be on or near the base perimeter is found to be consistent with the circumstances, conditions, and hardships of his service, and to be credible.  See 38 U.S.C.A. § 1154 (b) (West 2014).  There is no basis upon which to find he is not an accurate historian.  Accordingly, exposure to Agent Orange during service is conceded.  38 C.F.R. §§ 3.307, 3.309.  Furthermore, the Veteran is shown to have diabetes mellitus type 2, for which presumptive service connection is warranted for veterans presumed to have been exposed to Agent Orange.  Id.  The Board therefore finds that, affording the Veteran the benefit of all doubt, that the evidence is at least in equipoise, and that service connection for diabetes mellitus, type 2, is warranted.
 
In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for diabetes mellitus, type 2, is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


